83369: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34574: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83369


Short Caption:HIGHTOWER (RICHARD) VS. STATECourt:Supreme Court


Lower Court Case(s):Lyon Co. - Third Judicial District - 20-CR-00974Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRichard Allen HightowerMoria E. Desmarais
							(Walther Law Offices, PLLC)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Stephen B. Rye
							(Lyon County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/16/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Fast Track. Filed certified copy of proper person notice of appeal.  (Fast track notice issued to trial counsel.) (SC)21-23771




08/16/2021Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days. (SC)21-23774




08/26/2021Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 09/21/20, 10/05/20, 10/19/20, 11/23/20, 02/01/21, 02/08/21, 03/08/21, 03/22/21, 04/05/21, 06/07/21, 06/14/21 and 08/02/21.  Court Reporter: Shelly Loomis. (SC)21-24853




09/08/2021TranscriptFiled Notice from Court Reporter. Michel Loomis stating that the requested transcripts were delivered.  Dates of transcripts: 02/01/21, 02/08/21, 03/08/21, 03/22/21, 04/05/21, 06/07/21, 06/14/21 and 08/02/21. (SC)21-26044




10/07/2021TranscriptFiled Notice from Court Reporter. Shellie Loomis stating that the requested transcripts were delivered.  Dates of transcripts: 09/21/20, 10/05/20, 10/19/20 and 11/23/20. (SC)21-28801




10/13/2021Order/ProceduralFiled Order Directing the Filing of Fast Track Statement and Appendix.  To date, no fast track statement or appendix have been filed.  Accordingly, appellant shall file and serve the fast track statement and appendix within 7 days from the date of this order. (SC)21-29414




11/05/2021Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $250 or Fast Track Statement and Appendix or a Motion due: 7 days.  (SC)21-31905




11/08/2021Notice/IncomingFiled Notice of Withdrawal of Appeal. (SC)21-32073




11/15/2021Order/ProceduralFiled Order. Appellant's counsel has filed a notice of withdrawal of appeal. Because the instant motion is not accompanied by such an affidavit, this court defers ruling on the motion. Counsel for appellant shall have 21 days from the date of this order to supplement the notice of withdrawal of appeal with an affidavit of appellant or counsel as described above. Briefing suspended. fn1 [Given this filing, this court vacates the conditional sanctions imposed on November 5, 2021.] (SC)21-32654




11/29/2021Notice/IncomingFiled Affidavit of Counsel - in support of Notice of Withdrawal of Appeal. (SC)21-33980




12/03/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  Case Closed/No Remittitur Issued. SNP21 - RP/LS/AS (SC)21-34574





Combined Case View